  Case 9:19-cv-01418-TJM-ATB Document 15 Filed 08/24/20 Page 1 of 2




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
__________________________________________

McARTHUR DAVIS, a/k/a
McAUTHOR DAVIS,

                                   Petitioner,

       vs.                                                       9:19-CV-1418
                                                                 (TJM/ATB)


J.E. HARPER, Superintendent,

                           Respondent.
___________________________________________

Thomas J. McAvoy,
Sr. U.S. District Judge


                                    DECISION & ORDER

       The Court referred the instant petition for a writ of habeas corpus, brought pursuant

to 28 U.S.C. § 2254, to Magistrate Judge Andrew T. Baxter for a Report-Recommendation

pursuant to 28 U.S.C. § 636(b) and Local Rule 72.3(c). Petitioner alleg es that he suffered

violations of his constitutional rights and seeks an order vacating his conviction after a

guilty plea in the Supreme Court of Onondaga County, New York.

       Magistrate Judge Baxter’s Report-Recommendation, dkt. # 14, issued on July 16,

2020, recommends that the Court dismiss the petition and deny a certificate of

appealability. Petitioner’s conviction became final in 2013, Magistrate Baxter finds, and he

did not file the instant habeas corpus petition within one year of that date, as required by

federal law. Petitioner has also failed to point to any events that would toll the statute of


                                               1
  Case 9:19-cv-01418-TJM-ATB Document 15 Filed 08/24/20 Page 2 of 2




limitations. As such, Magistrate Judge Baxter concludes, Petitioner’s claim is time-barred.

       Petitioner did not object to the Report-Recommendation, and the time for such

objections has passed. After examining the record, this Court has determined that the

Report-Recommendation is not subject to attack for plain error or manifest injustice and

the Court will accept and adopt the Report-Recommendation for the reasons stated

therein.

       Accordingly,

       The Report-Recommendation of Magistrate Judge Baxter, dkt. # 14, is hereby

ACCEPTED and ADOPTED. Petitioner’s petition for a writ of habeas corpus is hereby

DISMISSED. As reasonable jurists could not disagree as to this outcome, the Court will

decline to issue a certificate of appealability.




IT IS SO ORDERED.



Dated:August 24, 2020




                                                   2
